Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 1-4 in the reply filed on 28 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in the last paragraph “…wherein the first electrode substrate tab and the second electrode substrate tab are fusion-bonded with the first and second laser beams, respectively, so as to have a preset welding pattern at each of the first and second welding portions.” It is unclear as to what this limitation is requiring. For example should the first electrode substrate tab be fusion bonded to a laser beam, which is not possible? Alternatively should the first electrode substrate tab and second substrate electrode tab be fusion bonded to each other, which is not evidenced in light of the specification? As best understood, for further examination purposes, it will be interpreted that this limitation reads “wherein the first electrode substrate tab and the second substrate tab are fusion-bonded, respectively, to the first electrode uncoated region and the second electrode uncoated region as a result of laser welding in a preset pattern at each of the first and second welding portions.”
	Claims 2-4 are thus rejected for their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 10,056,597 B22) hereinafter Park.
	Regarding claim 1, Park teaches a laser welding method for a secondary battery (Title; Abstract), the method comprising:
	irradiating a first laser beam to laser-weld a first electrode substrate tab (120) onto a first electrode uncoated region (110) (Park discloses the protruding positive and negative grids 110 of the electrode plates are not coated (Col 4, Ln 34-45). It is therefore interpreted that since the grids 110 are depicted in the Figures as protruding from the plate, the grids 100 are uncoated and therefore meet the claimed limitation of an “uncoated region”) of a first electrode plate, such that the first laser beam is irradiated onto a first welding portion (130), the first welding portion (130) being on an overlap region between the first electrode substrate tab (120) and the first electrode uncoated region (110) (Fig 2a-b, 3a-b; Col 5, Ln 41-55); and
	irradiating a second laser beam to laser-weld a second electrode substrate tab (120) onto a second electrode uncoated region (110) (Examiner again takes the position of the grid being uncoated as discussed above) of a second electrode plate, such that the second laser beam is irradiated onto a second welding portion (130), the second welding portion being on an overlap region between the second electrode substrate tab (120) and the second electrode uncoated region (110) (Fig 2a-b, 3a-b; Col 5, Ln 41-55), 
	(Examiner notes Park discloses an electrode assembly 100 may comprise a positive electrode plate and a negative electrode plate (Fig 6; Col 4, Ln 16-22). It is therefore interpreted that the same step of irradiating a laser beam to laser-weld an electrode substrate tab onto an electrode uncoated region of an electrode plate is done twice on each positive and negative electrode plate. This therefore meets the claim as two laser beams are irradiating two separate electrode substrate tabs onto an electrode uncoated region of an electrode plate)
	(examiner notes the 112b interpretation taken above) wherein the first electrode substrate tab and the second substrate tab (120) are fusion-bonded, respectively, to the first electrode uncoated region and the second electrode uncoated region (110) as a result of laser welding in a preset pattern at each of the first and second welding portions (130) (Fig 2a-b, 3a-b; Col 2, Ln 61 – Col 3, Ln 2; Col 5, Ln 52-55).
	Regarding claim 2, Park further teaches the first and second welding portions (130) are parts of the first electrode substrate tab and the second electrode substrate tab (120), respectively (Fig 2a-b, 3a-b; Col 5, Ln 12-14, Ln 41-51).
	Regarding claim 3, Park further teaches the first and second welding portions (130) are parts of the first electrode uncoated region and the second electrode uncoated region (Col 4, Ln 34-45) (110), respectively (Fig 2a-b, 3a-b; Col 5, Ln 12-14, Ln 41-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hosoya (US 2009/0223940 A1).
	Regarding claim 4, Park teaches limitations of claim 1 but does not explicitly disclose irradiating the first and second laser beam includes performing spot welding.
	Hosoya teaches a laser welding method for a secondary battery (Title; Abstract; [0070]) and further teaches irradiating a laser beam includes performing spot welding, such that overlapping spot-welding portions are formed along a predetermined seam (Fig 4a; [0056], [0059]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Park such that irradiating the first and second laser beam includes performing spot welding, such that the preset welding pattern at each of the first and second welding portions is formed by overlapping spot-welded portions as taught by Hosoya as overlapping spot-welded portions improve the mechanical strength in joining (see Hosoya, [0056]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726   


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726